DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/07/2021 has been entered.  Claims 1-3, 5-16, and 23-24 remain pending in the application.  Claims 4 and 17-18 have been cancelled.  Claims 19-22 are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David L. Wisz (Reg. No. 46,350) on 03/15/2021.
	The claims of the application have been amended as follows:
1. (Currently Amended) A vane ring for a gas turbine engine component, comprising: 
an inner vane platform around an axis; 
an outer vane platform around the axis; 
a multiple of vanes that extend between the inner vane platform and the outer vane platform, each of the multiple of vanes contains an airfoil cooling circuit that receives cooling airflow through a respective one of a multiple of feed passages; 

a multiple of secondary passages in the outer vane platform, each of the multiple of secondary passages intersects with the respective one of the multiple of metering passages at an angle[[.]],
wherein each of the multiple of secondary passages is a branch from one of the multiple of metering passages, and
wherein a diameter of each of the multiple of secondary passages is equivalent to a diameter of each of the multiple of metering passages.

2-3. (Canceled).

5. (Currently Amended) The vane ring as recited in claim [[3]] 1, wherein each of the multiple of metering passage passages is circular in cross-section.

9. (Currently Amended) The vane ring as recited in claim 1, wherein the multiple of metering passages and the multiple of secondary passages each have an entrance in a surface transverse to the axis.

11. (Currently Amended) A vane ring for a gas turbine engine component, comprising: 
an inner vane platform around an axis; 
an outer vane platform around the axis; 

a hooked rail that extends from the outer vane platform; and 
a multiple of metering passages in the hooked rail, each of the multiple of metering passages intersects with one of the multiple of feed passages; and 
a multiple of secondary passages recessed in the hooked rail, each of the multiple of secondary passages in communication with one of the multiple of metering passages at an angle, each of the multiple of metering passages and the multiple of secondary passages being circular in cross-section, a diameter of each of the multiple of secondary passages equivalent to a diameter of each of the multiple of [[the]] metering passages 

16. (Currently Amended) The vane ring as recited in claim 11, wherein each of the multiple of secondary passages is a branch from one of the multiple of metering passages.

19-22. (Canceled).

23. (Currently Amended) The vane ring as recited in claim 1, wherein each of the multiple of secondary passages is a branch from one of the multiple of metering passages, wherein [[the]] each metering passage and [[the]] each secondary passage [[each]] have an entrance in a surface transverse to the axis, each of the multiple of that the cooling airflow scrubs along the surface.

24. (Currently Amended) The vane ring as recited in claim 1, wherein each of the multiple of metering passages and each of the multiple of secondary passages is circular in cross section, the multiple of metering passages and the multiple of secondary passages are located within a hooked rail of the outer vane platform, wherein [[the]] each metering passage and [[the]] each secondary passage [[each]] have an entrance in a surface of the hooked rail transverse to the axis such that the cooling airflow scrubs along the surface.


The above changes to the claims have been made to address 112 issues and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Tardif et al. (US 9151164)
	Regarding claim 1, Tardif et al. fails to disclose or suggest wherein a diameter of each of the multiple of secondary passages is equivalent to a diameter of each of the multiple of metering passages.
	Claims 5-10 and 23-24 are allowable, as they are dependent on claim 1.
	Claim 11 is allowable for the same reasons set forth in claim 1 above. 
Claims 12-16 are allowable, as they are dependent on claim 11.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/15/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/23/2021 3:50 PM